Citation Nr: 1300439	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for essential tremor, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955, and from July 1955 to August 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for essential tremor and right ear hearing loss.  Although further delay is regrettable, the Board finds that further development is required prior to adjudication of these claims.  

With respect to the issue of entitlement to service connection for essential tremor, the Veteran contends that high anxiety levels associated with his service-connected PTSD have either caused or aggravated his tremors.  A December 2007 VA treatment note indicated that the Veteran informed his VA psychiatrist that a private physician indicated his tremors may be related to his service-connected PTSD, and that the Veteran wanted the VA psychiatrist to write a statement opining that his tremors were, in fact, due to his PTSD.  The VA psychiatrist indicated that the Veteran was merely striving to add something to his list of service-connected disorders, and opined that his tremor was probably Parkinsonian and progressive, but not connected in any causal way with his PTSD diagnosis.  However, the Board emphasizes that the psychiatrist did not offer an opinion as to whether the tremor was aggravated by the Veteran's service-connected PTSD symptomatology.  

The Veteran was afforded a VA PTSD examination in August 2009, at which time "essential tremor" was listed as a non-psychiatric medical problem relevant to psychiatric assessment and/or treatment.  An October 2009 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance indicated that the Veteran had a moderate tremor of the upper extremities and was unable to feed himself or administer medications, but did not offer an opinion as to the likely etiology of the tremor.  Similarly, a May 2010 VA Aid and Attendance or Housebound Examination report indicated that the Veteran had essential tremor which caused substantial impairment in his daily inability to ambulate ad care for self, but did not offer an opinion as to the disorder's likely etiology.  

In May 2011, the RO scheduled a VA neurological disorders examination to determine whether the Veteran's essential tremor was caused or aggravated by his service-connected PTSD.  However, in June 2011, the Veteran's spouse indicated that he could not attend the scheduled examination because he received surgical repair for a broken hip and needed at least 8 weeks recovery time before he could travel for an examination.  The examination was rescheduled for November 2011, but the Veteran's spouse indicated that the Veteran could not report for the examination because he was unable to walk, unresponsive most of the time, and suffering from dementia.  A review of recent VA treatment records confirms that the Veteran now receives VA home healthcare services at his place of residence.  

As to VA's duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, a specific VA examination and/or opinion was not obtained with respect to the issue of entitlement to service connection for the Veteran's diagnosed essential tremor.  Although the VA psychiatrist opined in December 2007 that the tremor was not connected in any causal way to his PTSD diagnosis, the psychiatrist did not offer an opinion as to whether the tremor was aggravated by the Veteran's service-connected PTSD symptomatology.  Although the Board recognizes that the Veteran is physically unable to report to a VA examination, it finds that the duty to assist still requires VA to obtain a neurological opinion based on review of the claims file.  

With respect to the issue of entitlement to service connection for right ear hearing loss, the Veteran's service records show that he was an Airman, First Class, in the Air Force and served as an Aircraft Control & Warning Operator.  The Veteran has already been awarded service connection for left ear hearing loss and tinnitus.  At his July 1959 Report of Medical Examination at discharge, an audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
 0 (10)
-5 (-5)
5 (15)
15 (20)
LEFT
-5 (10)
-5 (5)
0 (10)
40 (50)
40 (45)

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The Veteran was afforded a VA audiological examination in February 2008, at which time he was diagnosed as having mild-to-severe sensorineural hearing loss from 250 hertz through 8000 hertz in the right ear, with fair speech recognition ability.  Acoustic reflexes were absent.  The examiner conceded that the Veteran was exposed to aircraft noise while in service.  Following a review of the Veteran's service treatment records, the examiner noted that the speech testing upon the Veteran's entrance into service suggested normal hearing, while his hearing test upon discharge from active duty in 1959 revealed normal hearing in the right ear and a mild high-frequency loss in the left ear.  As such, the examiner opined that the service treatment records supported the Veteran's claim of service-connected hearing loss in the left ear only, and that there was no evidence of hearing impairment as a result of military service in the right ear.  Based on these examination results, the RO granted entitlement to service connection for left ear hearing loss but denied his claim for service connection for right ear hearing loss.  

In the Veteran's November 2012 Informal Hearing Presentation, his accredited representative persuasively argued that the VA examiner's February 2008 medical opinion was based entirely on the Veteran having hearing acuity in the right ear within normal limits upon his separation from service.  Consequently, the Board finds that the February 2008 medical opinion failed to meaningfully address the issue of whether the Veteran's right ear hearing loss was incurred in service, regardless of whether it was shown to meet the provisions of 38 C.F.R. § 3.385 in service or on service separation.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  The February 2008 VA audiological examination report did not indicate when the Veteran's current right ear hearing loss was first shown following his military service.  Moreover, the VA examiner's opinion failed to provide any other rationale for the conclusion reached therein.  Thus, the Board finds the February 2008 VA audiological examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any treatment records from the VA Roseburg Healthcare System in Roseburg, Oregon, and the Eugene Community Based Outpatient Clinic in Eugene, Oregon, for the period from May 2012 to the present.  Associate all records obtained with the claims file.

2.  After all of the above evidence has been obtained and associated with the claims file, obtain a VA neurological opinion as to the likely etiology of the Veteran's diagnosed essential tremor after a thorough review of the entire claims file.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed essential tremor is related to service.  The examiner is also asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed essential tremor was caused or aggravated by his service-connected PTSD.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale for any opinion expressed must be provided.

3.  Forward the Veteran's claims file to the VA examiner who conducted the Veteran's February 2008 VA audiological examination and ask that an addendum opinion be provided.  Specifically, after a review of the entire evidence of record, and with consideration of the Veteran's previous statements, the examiner must render an opinion, in light of the service and post service evidence of record, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right ear hearing loss is related to the Veteran's period of military service from June 1951 to August 1959, or to any incident therein, to include as due to aircraft noise exposure.  The Veteran's military occupational specialty, the objective medical findings in the service medical records, the previous VA audiological evaluation currently of record, the Veteran's history of in-service and post service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  Importantly, the examiner must not base the required opinion solely on whether right ear hearing loss was shown in service or on service separation.  The examiner must specifically address the question of whether any degree of current right ear hearing loss is a result of his military service or to any incident therein, to include as a result of in-service noise exposure, including consideration of any upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385.  A complete rationale for all opinions must be provided.  

If the February 2008 VA examiner is unavailable, forward the Veteran's claims file to another VA examiner of the appropriate expertise in audiology for the requested opinion.  After review of the claims file and a copy of this remand, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed right ear hearing loss is caused by or otherwise related to his military service, to include aircraft noise exposure.  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim son appeal must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


